Citation Nr: 0103445	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-19 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active naval service from June 1952 to May 
1972.  He died in June 1998; the appellant filed this claim 
as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
denied service connection for the veteran's cause of death. 


REMAND

The record reflects that the veteran was exposed to asbestos 
during service.  Effective January 12, 1987, the RO 
established service connection for asbestosis evaluated at 30 
percent disabling.  In April 1988 and January 1990, the RO 
denied an increased evaluation.  He did not appeal the RO 
determinations, and such decisions became final.  See 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2000).

The veteran's death certificate lists the immediate cause of 
death as atherosclerotic cardiovascular disease (ASHD).  In 
August 1998, the RO received the appellant's claim of 
entitlement to death benefits.  She contends that the 
veteran's service-connected lung disease, which she refers to 
as "pneumoniosis" and the medication related thereto, 
contributed to cause his fatal heart condition.

Service records do not indicate a diagnosis of lung disease.  
Post-service records dated in the 1980s reflect treatment for 
respiratory disease without note of diagnosed heart disease 
or specific prescriptions for his asbestosis.  

The claims file contains no medical records dating between 
1989 and a December 1996 psychiatric examination that notes a 
history of myocardial infraction, asbestosis, and pleural 
thickening with nodular densities in the left lung.

Pursuant to the newly enacted Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096,____ 
(2000) (to be codified at 38 U.S.C. § 5103A), VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim.  This 
includes informing the claimant of all the evidence needed to 
support his or her claim.  Additionally, VA must assist 
claimants in obtaining government and private records, and 
obtain a medical opinion when such an opinion is necessary to 
make a decision on a claim.  

In this case, there is no explanation regarding cause of 
death, and recent medical records are absent from the claims 
file.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(Nov. 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among others things, final regulations 
and General Counsel precedent opinions.

2.  The RO should ask the appellant to 
identify or provide any treatment records 
that might indicate that asbestosis was a 
contributory cause of the veteran's death 
and or treatment records regarding ASHD 
and how it may relate to service or to 
his service-connected asbestosis, or 
medication taken therefor.  She should be 
encouraged to supply copies of any 
medical evidence pertinent to the 
severity and onset of the veteran's 
cardiac problems.  The RO should inform 
her that such medical information, if 
available, is necessary to support her 
claim.  The RO should request identified 
records and notify the appellant if such 
are unavailable.

3.  Thereafter, the RO should forward any 
additional records along with the claims 
file to a VA physician for an opinion as 
to the likely cause of the veteran's 
death.  Specifically, the physician 
should opine on the likelihood that 
service-connected asbestosis caused the 
veteran's death.  As well, the examiner 
should provide an opinion on the 
relationship, if any, between the 
veteran's asbestosis and ASHD, to include 
whether asbestosis or any medications 
taken for asbestosis contributed to his 
fatal ASHD.  Finally, the VA physician 
should be asked to provide an opinion as 
to the etiology of ASHD and whether ASHD 
is related to service.  The VA claims 
file must be made available the VA 
physician in conjunction with the 
aforementioned report, and a copy of the 
report should, of course, be associated 
with the claims file.

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After taking any additional development deemed 
appropriate in addition to that requested above, 
the RO should re-adjudicate the issue of 
entitlement to service connection for the cause of 
the veteran's death.  If the benefit sought on 
appeal remains denied the appellant and her 
representative should be furnished a supplemental 
statement of the case and be given the opportunity 
to respond.  She has the right to submit additional 
evidence and argument on the matter remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  



		
	J.F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



